                             Case 3:20-cv-10229-FLW-DEA Document 1-1 Filed 08/09/20 Page 1 of 6 PageID: 13

                                                         Exhibit A to the Complaint
Location: Neptune City, NJ                                                                          IP Address: 72.88.201.138
Total Works Infringed: 51                                                                           ISP: Verizon Fios
 Work     Hashes                                                                UTC          Site          Published     Registered   Registration
 1        Info Hash:                                                            07/21/2020   Tushy         04/06/2017    06/05/2017   PA0002050769
          EDAA460FA5995B02EF111997AAC1E210CA5669F6                              11:47:31
          File Hash:
          0829DF93B4275DBD9530B05670C1363A5DE11847C031BCDA13AC68A958BCA495
 2        Info Hash:                                                            07/21/2020   Tushy         01/21/2018    02/20/2018   PA0002104191
          4C0A6860372B31EAD5CF0A781499B0EE7BDF31AD                              11:44:54
          File Hash:
          88AEA3DB9489D065882DCC0A2D3B45A4C0155CF0F942F137A09E67A50BD370D1
 3        Info Hash:                                                            07/15/2020   Tushy         07/12/2020    07/20/2020   PA0002248965
          761D30984BE087D527697EF02CF225B843E6F0E4                              01:03:50
          File Hash:
          4F8E6822F049B12FD8184D40ECFB984253BD5DE5FAF180BD11BE372DBA70D8BB
 4        Info Hash:                                                            07/15/2020   Blacked       07/13/2020    07/20/2020   PA0002248963
          EA1A4CD08206ABFDE2CC91729E7A61A869FC6E87                              01:03:20     Raw
          File Hash:
          DBC9AA48D163CC586B5F8BD1A8338084EDF25E688F2CAFAE9EC56338C8C850D9
 5        Info Hash:                                                            07/11/2020   Blacked       07/11/2020    07/20/2020   PA0002248959
          B0783D736ED41DCE735EE0A1CAD4ADA330571FB7                              20:08:00
          File Hash:
          39604671B9439DB87DAD44F8A9AFFB26F0294433D4EE9922961F83E70084659D
 6        Info Hash:                                                            07/02/2020   Blacked       05/22/2018    07/14/2018   PA0002128073
          A7B696A97C4BEA852C86BF8A9BEA96CB4C9A3B10                              11:09:04     Raw
          File Hash:
          0DA0A02F8E265B68005EC6FD03EEAC066D55D2074C9D040A502ED891C041C01C
 7        Info Hash:                                                            07/02/2020   Blacked       06/21/2018    07/26/2018   PA0002112156
          48FC851FEDE158FA68466F2C2EC15D57A24CE18A                              11:07:26     Raw
          File Hash:
          12B63C03986585E66F366B94BF78B3EFB37104EF78E6543F97EC1F35C586A1AD
 8        Info Hash:                                                            07/02/2020   Blacked       08/30/2018    10/16/2018   PA0002127777
          7EE851E09AB8BD5EB069382157EDEA8F2196F6D3                              11:00:14     Raw
          File Hash:
          5015B4A5FAB09074E326E9CC89F43B29F1F63336A25B87B9D3A67061C215EE06
                        Case 3:20-cv-10229-FLW-DEA Document 1-1 Filed 08/09/20 Page 2 of 6 PageID: 14

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
9      Info Hash:                                                         07/01/2020   Blacked   06/01/2018   07/14/2018   PA0002128077
       9F1AEDB1A46ED2351C6734A7C20C7CCA52E8D790                           23:50:17     Raw
       File Hash:
       CA8843DC14DBC4CFFB2D7BCA9970DACE3D7D26DC624B5F1FAAA70E2FD66D2B99
10     Info Hash:                                                         07/01/2020   Blacked   08/10/2018   09/05/2018   PA0002135668
       2B1BABC882B4895DC5408D9D21BB65F93F3BEEC8                           23:50:10     Raw
       File Hash:
       C066017535B7C091F2C4A43060E4FCAC273287C23CB26C3F48178E5B761E13DE
11     Info Hash:                                                         07/01/2020   Blacked   07/01/2018   07/26/2018   PA0002112161
       1C9EF4F47C9DF31FC3FCBF658C0B811B1899F89C                           23:47:52     Raw
       File Hash:
       586893E43CB7D0015D78CEB0A8BCD237A3DA3E6EA2BDE57CF7D7278B51BC54BC
12     Info Hash:                                                         07/01/2020   Blacked   06/11/2018   07/09/2018   PA0002109330
       09E4DD5DED8676D79433C09E76F73797D7C23802                           23:39:54     Raw
       File Hash:
       27913E8D3B680A47B51E91359D932EFC4985BE2BA58F603609F69E1041FC55AE
13     Info Hash:                                                         07/01/2020   Blacked   05/12/2018   05/24/2018   PA0002101380
       1ED7894C730F91D284F9451A87ECDC8F5187BF50                           23:36:06     Raw
       File Hash:
       38583D10BC13553F985C29BAE89EF5FBF0C3DE0603CF9C41C598EDB9A7D3426E
14     Info Hash:                                                         07/01/2020   Blacked   03/26/2017   06/05/2017   PA0002052857
       EC230AAC872FB7D4EA4A619E108BF6A1A3A77D3C                           23:35:47
       File Hash:
       FD97F090DCD882B33765F8934BD67B3A2A5A13DAC68920051B426DDEE0650978
15     Info Hash:                                                         07/01/2020   Blacked   04/05/2017   06/05/2017   PA0002052859
       D31CBC39E31EA20141EB847E24725F06CFC004AB                           23:34:48
       File Hash:
       942CEC810CF3D9ADBDAA1AAA8A30606E57BABF8D0CAF9139AEC3DEC79B390C4B
16     Info Hash:                                                         07/01/2020   Blacked   06/19/2018   07/14/2018   PA0002130450
       D7D96219F75CB298E2C1029F953017860E5C1004                           23:32:29
       File Hash:
       BB58FBED18D81A3F0D14C271ADF4BE3A045E2E0C621BB5195F09A2908C189EF1
17     Info Hash:                                                         07/01/2020   Blacked   07/14/2018   08/07/2018   PA0002131895
       59E3177605E126975D3EFD1D354C228B7D3751BA                           23:31:56
       File Hash:
       4CC7CEC8471ED4699BC9D2BE0179EB88AE58A462F40C69DCE230555967CA6910
                        Case 3:20-cv-10229-FLW-DEA Document 1-1 Filed 08/09/20 Page 3 of 6 PageID: 15

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
18     Info Hash:                                                         07/01/2020   Blacked   12/23/2019   01/03/2020   PA0002219636
       EDC117554BA9BC29EDB056B257D9948225F655F7                           23:29:13     Raw
       File Hash:
       10A058FE6D43AC943CF5243E9974D6DF52914912EA3CA3D459BD0EA5CB7F626A
19     Info Hash:                                                         07/01/2020   Blacked   06/04/2017   07/07/2017   PA0002070826
       87E1EB78BA0C1020BF560F481EB765F2FB0FC8E5                           00:36:53
       File Hash:
       EBB63EA90C2283F68D12A15B0B49A104BE094CFD5B96CE2EC11E24CA7587B8B9
20     Info Hash:                                                         07/01/2020   Blacked   02/14/2018   03/02/2018   PA0002104757
       9FEF67B7211449EAC37C3C8AB46758A222FD9FA2                           00:35:44
       File Hash:
       2E108248BED7DD0424B39FFE847FF76507A2EF9A94EB2309D104070A25608180
21     Info Hash:                                                         07/01/2020   Blacked   12/01/2018   01/22/2019   PA0002149844
       74E070565386C10CB521376AFA332D57AE57DE3E                           00:33:33
       File Hash:
       C305F03E47FEC04143A5E7395AA36AFD25D181AF5702910585C5544873377C4A
22     Info Hash:                                                         07/01/2020   Blacked   11/21/2018   01/22/2019   PA0002149833
       B72D3C77D269B4C27197B79F5D0E68B4E1A7E096                           00:32:47
       File Hash:
       68DBA67F87A3288D3A5A6A51EC1D0960433A5BCC83951225689821A459169942
23     Info Hash:                                                         07/01/2020   Blacked   10/24/2019   11/05/2019   PA0002210293
       12B7A3C14B3A7A4A9D2712008FA31DEE6CC1731E                           00:31:35     Raw
       File Hash:
       7560E11AD69B8634C114F0797C32BB5263371F69533CBDCE3F9E6DE3652ABC09
24     Info Hash:                                                         07/01/2020   Blacked   09/22/2019   10/07/2019   PA0002205469
       D688340236811F64E8637A5AFF159570F1648994                           00:31:32
       File Hash:
       8F058136272BF47AE4215CB2C7439D489FF4E8E92AAD2E8DDDEBCE6296E789AD
25     Info Hash:                                                         07/01/2020   Blacked   03/16/2019   04/17/2019   PA0002186980
       7F54BA0D9D039851A32EF2952EE2D918DDF74E75                           00:30:15
       File Hash:
       968CD59D03EDB6855819B6B91E9AC359A4E9BAD3A22E64333F5F8B50CE9EEEA5
26     Info Hash:                                                         07/01/2020   Blacked   02/09/2019   03/11/2019   PA0002158599
       C60F238231FA7D72F30AD0AC8AEE75366CE5E5E8                           00:30:14
       File Hash:
       86718A831FFFC7E5DB83BC490E1467BCC568C94B6FBF1B32F074F50FABE991C6
                        Case 3:20-cv-10229-FLW-DEA Document 1-1 Filed 08/09/20 Page 4 of 6 PageID: 16

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
27     Info Hash:                                                         07/01/2020   Blacked   05/05/2019   07/05/2019   PA0002206372
       42462CE40C5D57E39D232B87E3DBB07B62BA5710                           00:23:02
       File Hash:
       84DDAB7CE514D58FF636060BBBB0EACA9075F2B9864C4715CE27A4C7B32C426E
28     Info Hash:                                                         07/01/2020   Blacked   07/29/2019   09/11/2019   PA0002214887
       6BF27EB20DF3D1314583CFFC4C2EDAF57456DA3F                           00:19:28
       File Hash:
       B33C85A41CE7B8B0145A635645D039974B7A8552D267B9421DF9743946831473
29     Info Hash:                                                         06/29/2020   Blacked   06/29/2020   07/17/2020   PA0002248598
       F3D4D2BA3F7C9DB5E751343237B5C323D5202A8A                           22:01:45     Raw
       File Hash:
       932CAD793217FBA3E070305DD1F146DAC984F9D642FFDEAF144527040F11B8D9
30     Info Hash:                                                         06/28/2020   Blacked   08/23/2019   09/11/2019   PA0002199989
       11BE292AF7B6E97B5F5DF01D28694305D92417DA                           11:26:58
       File Hash:
       6D2F0AF16950FAA5B78A689DAD0DC66362AEFB1D9655E752A283DD0AEBAED0EF
31     Info Hash:                                                         06/28/2020   Blacked   12/18/2017   01/23/2018   PA0002101753
       618399B973A63AD1303D268B26DA083F57719E89                           11:20:39     Raw
       File Hash:
       7BC40B0E705595006F31A10EF854F5403A6D25DD59D7A618D3411C250A63E863
32     Info Hash:                                                         06/28/2020   Blacked   06/26/2018   08/07/2018   PA0002131867
       67D69A2BBE353BCF91ADBA7D6E626BCF3D5F3A88                           11:19:50     Raw
       File Hash:
       4B267D4DF337013EFC01CBF908060050F149D9D14D35DA1C3C375B25BDAFFBB9
33     Info Hash:                                                         06/28/2020   Blacked   10/27/2019   11/15/2019   PA0002211841
       B570B3CA34427AEB49004E18B00E3463DC08B2DC                           04:08:40
       File Hash:
       9BDC042671D4625F134162670467C6C4AFC60B9EDA01BDE4E5BF133975DF2F62
34     Info Hash:                                                         06/28/2020   Blacked   11/08/2019   12/03/2019   PA0002232045
       A4845EF2D2D337C31D0A9F755FB63A7E2A43992E                           03:42:39     Raw
       File Hash:
       3B36E7EBCB08AFD1014DD723ACD45A74B404EF987DB5D1884904A3A80F6CB8E0
35     Info Hash:                                                         06/28/2020   Blacked   03/10/2020   04/15/2020   PA0002246103
       0FCF9EC8D1CC9DBA65CC496092F358D2276843F1                           03:34:01
       File Hash:
       B95548B95FEFA732023812B5D76B369992F1A78BB0B0EBD03BD23D191E27A3CC
                        Case 3:20-cv-10229-FLW-DEA Document 1-1 Filed 08/09/20 Page 5 of 6 PageID: 17

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
36     Info Hash:                                                         06/28/2020   Blacked   01/10/2020   02/04/2020   PA0002225582
       4E635488CA09BDE33B28C807A7EB87A50190EBDC                           03:31:44
       File Hash:
       08CE3BAC767E73B8CACC5EA40488B891A27934E7C4AE697B440CEA00B6B4E5E6
37     Info Hash:                                                         06/28/2020   Blacked   12/21/2019   01/03/2020   PA0002219632
       EFD6B73E8E4B83DFA7F381EA159492479034EAFE                           03:30:05
       File Hash:
       8F78FAD6A867A0E709815F746BBBA3CD3EC4096728CB7C108224B60D65568945
38     Info Hash:                                                         06/28/2020   Blacked   02/24/2019   03/31/2019   PA0002163974
       246AAA9C4401D4F5F3CB7E77E2D0250BD501A1DA                           03:27:59
       File Hash:
       906A4DEAA80AB7DC31B7D101C0E5421CD70D30B3578A5166299EB47F657CB13A
39     Info Hash:                                                         06/28/2020   Blacked   09/19/2019   09/25/2019   PA0002203162
       2C7C20567F000E272AA35F0DDD3BF6D940103477                           03:26:46     Raw
       File Hash:
       BB5C42630674C02AA9F9CC36AC85C80A24080481EF82E670AF332C692493AE8E
40     Info Hash:                                                         06/28/2020   Blacked   09/09/2019   10/01/2019   PA0002217358
       EC432D8D71F5AB0CE83147F50B0873710BD1EC03                           03:26:19     Raw
       File Hash:
       D8B650B961312931C2DB40CEFBC8476D837B1DB948A7F9FDC5AD63147B42E960
41     Info Hash:                                                         06/28/2020   Blacked   06/27/2020   07/17/2020   PA0002248593
       60912FB5E6ED2D944BC2B12CDB3C578461CB7A92                           03:21:38
       File Hash:
       84BFA90EFD3942111D357DEF50858EBDD20DC494E07AE8EA35E2557C0139EECD
42     Info Hash:                                                         06/22/2020   Blacked   06/20/2020   07/17/2020   PA0002248594
       9B1525C6B7210422F8B2A4D859C19244377A5D8D                           22:14:18
       File Hash:
       480522646C863D5D3557EFBCF318A9E1726E6DBE75B70E1C7FBEC11EA1246F11
43     Info Hash:                                                         06/13/2020   Blacked   06/13/2020   06/22/2020   PA0002245632
       D7CE9CCF9692128CD31E183FD1ACFE34FB628227                           21:37:16
       File Hash:
       2E8DD3EB766C2F003D4F763642BEB362AFC243A28C519556637784D07E621F6C
44     Info Hash:                                                         05/17/2020   Blacked   05/16/2020   06/22/2020   PA0002245639
       CA5CDC908938D43DBDC0822505449EE352C2A5E3                           14:03:04
       File Hash:
       C1989360CB00041C7DF61700B88E84563F906D9EA71DB8B980D38D39D17ECE05
                        Case 3:20-cv-10229-FLW-DEA Document 1-1 Filed 08/09/20 Page 6 of 6 PageID: 18

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
45     Info Hash:                                                         05/11/2020   Blacked   05/11/2020   06/08/2020   PA0002243646
       062215626C7F3ABD8EAF39A7230075DD43CF13A7                           22:34:18     Raw
       File Hash:
       7C0286924589063E7ED5B4F32A997B453151535C4F676F0D1E25A63F9E5C14FC
46     Info Hash:                                                         05/10/2020   Blacked   05/09/2020   06/08/2020   PA0002243649
       B83E00880518FBB59ED04CB16EC0BADA95B4881B                           19:11:10
       File Hash:
       029EFB4D3105D9CD06E5B94F441B8CEA6D551DD3AD5962D6EDFCC6174FFC925F
47     Info Hash:                                                         05/03/2020   Blacked   05/02/2020   05/19/2020   PA0002241471
       0C8BEC5D5EF72077A25D55E0CA99C0279C7FCDF2                           13:44:45
       File Hash:
       97DAE7A5B270BD72C3DC2C8F62D0025168BC6BA69C91FBF2E0E54C2DD6A1FCD5
48     Info Hash:                                                         04/28/2020   Blacked   04/27/2020   05/19/2020   PA0002241476
       FD9F9AB92752B9716BB2119D064F264C797BB67D                           16:26:56     Raw
       File Hash:
       6804B83ED233CE1FCC3660243C33F78D4C1B8DD8B0D454765E8E0D5ACF92A690
49     Info Hash:                                                         04/24/2020   Blacked   04/18/2020   05/19/2020   PA0002241472
       E8B06C3BA41B2C0F4AFEE9CBE54E32A4A5EDB60D                           18:07:36
       File Hash:
       F4FE209E91DA87102EDAC56B9DB3A1AA23663F9BF4404B0BC0C3A64E6B6DBE95
50     Info Hash:                                                         04/14/2020   Blacked   04/13/2020   04/22/2020   PA0002237695
       4A0ABE15C6C11BEC97FCFF00C3F40080764788A9                           16:24:03     Raw
       File Hash:
       9B3AE3403C4CD012F163F6857B61341190090CC8B5D542F786A0F47BD1E02988
51     Info Hash:                                                         04/11/2020   Blacked   04/11/2020   04/22/2020   PA0002237696
       4996D6270912AFA83C3A542C578E0B0867091452                           19:55:03
       File Hash:
       769CB9324C240697A7A92895FBF301B85C97492CB5EAFB6628EB900413A25635
